—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Westchester County (Ingrassia, J.), entered January 20, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2) an order of the same court, entered September 29, 1995, which denied his motion, in effect, for reargument.
Ordered that the order entered January 20,1995, is affirmed, for reasons stated by Justice Ingrassia at the Supreme Court; and it is further,
Ordered that the appeal from the order entered September 29, 1995, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the defendant is awarded one bill of costs.
Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.